DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Applicant is advised to amend the claims to show the following:
 	Claim 1. A packet processing apparatus that connects a distributed station and a central station by a wired communication, the packet processing apparatus comprising: 
a first gate that opens and closes output of a first packet in which low delay is requested as compared to a second packet in the wired communication, with respect to the wired communication for each of the time slots in a subframe;
 a second gate that opens and closes output of the second packet with respect to the wired communication for each of the time slots in the subframe; and 
a processor configured to: 

set, for each of the time slots as a gate state of each of the first gate and the second gate, a priority state in which the first packet is output with priority, a normal state in which the first packet or the second packet is alternatively output, or a mixed state in which the normal state and the priority state are present in a mixed manner, and set, as a gate state of a predetermined time slot associated with the cyclic pattern, the priority state or the mixed state; 
monitor a flow rate of each of the first packet and the second packet in the predetermined time slot that is set in the mixed state; 
determine, from a monitoring result obtained from the monitoring, whether an amount of output delay of the first packet at the time of outputting the first packet and the second packet in the predetermined time slot is within an allowable amount; 
allocate, when the amount of output delay of the first packet is within the allowable amount, the first packet and the second packet to the predetermined time slot; and 
control the setting so as to set the gate state at output timing of the first packet allocated in the predetermined time slot to the priority state and set the gate state at output timing of the second packet allocated in the predetermined time slot to the normal state. 

a wired communication, a distributed station and a central station and that comprises: 
 	a first gate that opens and closes output of a first packet in which low delay is requested as compared to a second packet, with respect to the wired communication for each of the time slots in a subframe; 
a second gate that opens and closes output of the second packet with respect to the wired communication for each of the time slots in the subframe; and 
a processor configured to learn, from a flow rate of the first packet, a cyclic pattern of the first packet for each of the time slot in the subframe in a predetermined cycle; and the packet processing method comprising: 
setting, for each of the time slots as a gate state of each of the first gate and the second gate, a priority state in which the first packet is output with priority, a normal state in which the first packet or the second packet is alternatively output, a mixed state in which the normal state and the priority state are present in a mixed manner; 
setting, as a gate state of a predetermined time slot associated with the cyclic pattern, the priority state or the mixed state; 
monitoring a flow rate of each of the first packet and the second packet in the predetermined time slot that is set in the mixed state; 

setting the gate state at output timing of the first packet allocated in the predetermined time slot to the priority state and setting the gate state at output timing of the second packet allocated in the predetermined time slot to the normal state. 
Appropriate correction is required.


Allowable Subject Matter
According to a prior art search on the claimed invention, Choi et al. (US Pub. No. 2019/0104073) disclose a method of controlling data transmission, wherein the method controls transmission of at least one first packet having a first priority and at least one second packet having a second priority which are output from an identical port, and controls the at least one packet to be transmitted relatively precedent than the at least one second packet, the method comprising: performing a gate control of opening a gate of an output queue to which the at least one first packet is transferred, and closing a gate of an output queue to which the at least one second packet is transferred; or closing the gate of the output queue to which the at least one first packet is transferred, and opening the gate of the output queue to which the at least one second packet is transferred, wherein a transmission control command indicating stopping or resuming 

Gotz et al. (US Pub. No. 2020/0213240) show in FIG. 6, if a transmission window, that is, the respective gate that controls data packet reception and or transmission, is closed, a data packet will not be transmitted or forwarded by the respective network station, e.g. a network bridge. This time period is indicated in FIG. 6 by "closed=wait". Transmission of the data packet is thus delayed until the transmission window, or its respective gate, is opened. Then transmission of one or more data packets may occur in the way described in the above. This time period is indicated by "open=forward" in FIG. 6. When the transmission window closes again, e.g. because another transmission window opens, data packets of the traffic type belonging to said transmission window are delayed again. This time period is indicated again in FIG. 6 by "closed=wait". During this time period data packet transmission of data packets of a different traffic type may occur. For example, each traffic type and/or respective data packet queue may have a gate assigned to it. In the exemplary embodiment of FIG. 6, best-effort traffic may be transmitted in the "closed=wait" time period (paragraph 0049).
However, the cited prior arts, taken alone or in combination, fail to disclose the claimed features as recited in independent claims 1 and 7 when considering each claim individually as a whole.

		 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473